223 F.2d 321
Frank CASSEL, Appellant,v.Winfred OVERHOLSER, Superintendent, St. Elizabeths Hospital, Appellee.
No. 12218.
United States Court of Appeals District of Columbia Circuit.
Submitted March 25, 1955.
Decided April 28, 1955.

Mr. Frank Cassel filed a brief pro se.
Mr. Leo A. Rover, U. S. Atty., and Messrs. Lewis Carroll, Edward O. Fennell, and Samuel J. L'Hommedieu, Jr., Asst. U. S. Attys., filed a brief for appellee.
Before PRETTYMAN, WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant Cassel was indicted for first degree murder in 1932, adjudicated insane, and admitted to St. Elizabeths Hospital, where he has been ever since. He has not been tried on the indictment. In 1953 he filed in the District Court a petition for a writ of habeas corpus,1 and the writ issued. In his return and answer the respondent Superintendent of the Hospital asserted the insanity of appellant and that he would be dangerous if discharged. The court ordered an inquisition by the Commission on Mental Health, which investigated and reported that appellant suffers from schizophrenia, paranoid type, and requires strict supervision in a mental hospital for the safety of others. The District Court held a hearing, at which appellant appeared and testified. He was represented by counsel. The court made findings of fact and conclusions of law, one of the findings being that appellant is of unsound mind, in need of further care and treatment. The court discharged the writ. We find no error.


2
Affirmed.



Notes:


1
 Apparently the tenth such since he has been confined